Citation Nr: 1221879	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

3.  Entitlement to a rating in excess of 10 percent for lumbar myofascial strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998 and from February 1999 to February 2002. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for right and left knee disabilities, rated 10 percent and noncompensable respectively; and continued a 10 percent rating for a low back disability.

In February 2012, after issuance of the most recent July 2011 supplemental statement of the case (SSOC), the Veteran submitted additional evidence with a waiver of RO initial consideration.

In March 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  On March 29, 2012, the Veteran informed VA that he was deploying in a couple of weeks to Afghanistan as a Department of Defense (DOD) Civilian.

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.




REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for initial disability ratings in excess of 10 percent for a right knee disability, a compensable rating for a left knee disability; and a rating in excess of 10 percent for a low back disability.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran was last provided VA examinations in September 2009 for his back, and in October 2009 for his knees. 

In his March 2010 notice of disagreement, the Veteran indicated that his conditions had worsened and warranted higher ratings.

At the March 2012 Travel Board hearing, the Veteran reiterated his contentions.  Indeed he testified that he experiences constant bilateral knee buckling, cracking, and popping; he experiences low back muscle spasms with pain; low back pain that radiates to the left leg; limited movement of his joints especially when he is experiencing the pain; and that he wears braces for his knees and back.  Additionally, the Veteran reported that he has missed time off from work due to his chronic low back pain.

As the Veteran was last provided VA examinations in September and October 2009, almost three years ago, and the statements by the Veteran reflect that his conditions have worsened since that time, the Board finds that current VA examinations are necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).

Notably, the Veteran testified that he was not currently receiving any treatment, VA or private, for his disabilities.  See pages 10 and 28 of the hearing transcript.  As such, the Board has determined that there are no additional outstanding records that need to be obtained.
Finally, as noted, the Veteran deployed in presumably April 2012 to Afghanistan as a DOD Civilian.  The RO/AMC should be mindful of such when arranging for his examination.

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should schedule the Veteran for an orthopedic examination by an appropriate specialist, to determine the current nature and etiology of his current back and bilateral knee disabilities.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

The evaluation of the Veteran's back and bilateral knees should consist of all necessary testing, to include ranges of motion testing for both the back and knees and instability testing for the knees.

The examiner is asked to comment on the degree of severity of both the Veteran's back condition and bilateral knee condition and their affect on his employment and activities of daily living.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


